     Case 2:20-bk-21020-BR   Doc 96 Filed 02/09/21 Entered 02/09/21 20:45:05   Desc
                              Main Document    Page 1 of 7


 1   LEONARD PEÑA (State Bar No. 192898)
     lpena@penalaw.com
 2
     PEÑA & SOMA, APC
 3   402 South Marengo Ave., Suite B
     Pasadena, California 91101
 4   Telephone (626) 396-4000
     Facsimile (626) 270-4864
 5

 6
     Attorneys for Robert Girardi
 7   Temporary Conservator of the Person and
     Of the Estate of Debtor,
 8
     Thomas Vincent Girardi
 9

10                       UNITED STATES BANKRUPTCY COURT

11                       CENTRAL DISTRICT OF CALIFORNIA

12                              LOS ANGELES DIVISION

13

14   In re:                               )      Case No. 2:20-bk-21020 BR
                                          )
15
     THOMAS VINCENT GIRARDI,              )      Chapter 7
16                                        )
                     Debtor.              )      STIPULATION EXTENDING DEADLINES
17                                        )      FOR THE FILING OF OPPOSITION OR
                                          )      OTHER RESPONSIVE PLEADINGS TO:
18
                                          )
19                                        )         1. MOTION OF CHAPTER 7
                                          )            TRUSTEE FOR ORDER
20                                        )            COMPELLING TURNOVER OF
                                          )            REAL PROPERTY; AND
21
                                          )         2. MOTION FOR APPROVAL OF
22                                        )            CASH DISBURSEMENTS BY THE
                                          )            TRUSTEE
23                                        )      DATE: February 23, 2021
                                          )      TIME: 10:00 A.M.
24
                                          )      PLACE: 1668
25                                        )              255 E. Temple Street
                                          )              Los Angeles, CA 90012
26                                        )
                                          )
27
     / / /
28
     / / /



                                           -1-
     Case 2:20-bk-21020-BR   Doc 96 Filed 02/09/21 Entered 02/09/21 20:45:05   Desc
                              Main Document    Page 2 of 7


 1        Jason M. Rund, Chapter 7 Trustee's ("Trustee"), by and
 2   through his counsel of record Timothy J. Yoo of Levene, Neale,
 3   Bender, Yoo & Brill L.L.P and Robert Girardi Temporary
 4   Conservator of the Person and Of the Estate of Debtor Thomas
 5   Vincent Girardi (“Girardi”) by and through his counsel Leonard
 6   Peña of Peña & Soma, APC hereby agree and stipulate regarding
 7   the following:
 8                                 RELEVANT FACTS
 9        On February 2, 2021, the Superior Court of California
10   County of Los Angeles appointed Girardi as the temporary
11   conservator of the Debtor’s person and estate.           Pursuant to the
12   appointment Girardi was authorized to act on the Debtor’s behalf
13   to represent the Debtor’s interests in this case and in all
14   matters necessary to protect the Debtor and his interests.
15        Girardi needs additional time to respond to the Motion Of
16   Chapter 7 Trustee For Order Compelling Turnover Of Real Property
17   And Motion For Approval Of Cash Disbursements By The Trustee
18   (“Motions”).    The deadline for Girardi to respond to the Motions
19   is February 9, 2021.
20        Girardi's counsel informed the Trustee that he has not been
21   fully able to analyze the Debtor’s financial circumstances in
22   the short period of time since his appointment and needs a short
23   extension for him file responses to the Motions.
24        WHEREFORE, the Trustee and Girardi agree as follows:
25        1.    The deadline for Girardi to file responses to the
26   Motions is extended from February 9, 2021 to February 12, 2021;
27

28




                                           -2-
     Case 2:20-bk-21020-BR   Doc 96 Filed 02/09/21 Entered 02/09/21 20:45:05   Desc
                              Main Document    Page 3 of 7


 1        2.     The deadline for the Trustee to file his Reply to the
 2   is extended from February 16, 2021 to February 19, 2021.
 3

 4        SO STIPULATED
 5

 6   DATED:    February 9, 2021                  PEÑA & SOMA, APC
 7

 8                                           By____________________________
                                               LEONARD PEÑA
 9                                             Attorneys for Robert Girardi
                                               Temporary Conservator of the
10
                                               Person and Of the Estate of
11                                             Debtor Thomas Vincent Girardi

12   DATED:    February 9, 2021                  LEVENE, NEALE, BENDER, YOO &
                                                 BRILL L.L.P.
13

14
                                             By_[SIGNATURE ON NEXT PAGE]____________
15                                             TIMOTHY J. YOO
                                               Attorneys for Jason M. Rund,
16
                                               Chapter 7 Trustee
17

18

19

20

21

22

23

24

25

26

27

28




                                           -3-
Case 2:20-bk-21020-BR   Doc 96 Filed 02/09/21 Entered 02/09/21 20:45:05   Desc
                         Main Document    Page 4 of 7
            Case 2:20-bk-21020-BR                    Doc 96 Filed 02/09/21 Entered 02/09/21 20:45:05                                                         Desc
                                                      Main Document    Page 5 of 7

 In re:                                                                                                                        CHAPTER: 7
            THOMAS VINCENT GIRARDI
                                                                                                                               CASE NUMBER: 2:20-bk-21020-BR
                                                                                                             Debtor(s).




                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
402 South Marengo Ave., Suite B
Pasadena, CA 91101

A true and correct copy of the foregoing document entitled (specify): STIPULATION EXTENDING DEADLINES
FOR THE FILING OF OPPOSITION OR OTHER RESPONSIVE PLEADINGS TO: 1. MOTION OF CHAPTER 7
TRUSTEE FOR ORDER COMPELLING TURNOVER OF REAL PROPERTY; AND 2. MOTION FOR APPROVAL OF
CASH DISBURSEMENTS BY THE TRUSTEE                  will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 2/9/2021      , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:
Rafey Balabanian on behalf of Creditor Edelson PC
, docket@edelson.com

Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
richard.buckley@arentfox.com

Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Ashleigh A Danker on behalf of Interested Party Courtesy NEF
Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Timothy W Evanston on behalf of Interested Party Courtesy NEF
tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Attorney William F Savino
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

                        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                                                  9013-3.1.PROOF.SERVICE
           Case 2:20-bk-21020-BR                       Doc 96 Filed 02/09/21 Entered 02/09/21 20:45:05                                                         Desc
                                                        Main Document    Page 6 of 7

 In re:                                                                                                                          CHAPTER 7
          Girardi Keese
                                                                                                               Debtor(s).        CASE NUMBER 20-bk-21022 BR


Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm
.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com

Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
razmigizakelian@quinnemanuel.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Peter J Mastan on behalf of Interested Party Courtesy NEF
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Edith R Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com

Elissa Miller on behalf of Interested Party Courtesy NEF
emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Eric A Mitnick on behalf of Interested Party Courtesy NEF
MitnickLaw@aol.com, mitnicklaw@gmail.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Carmela Pagay on behalf of Plaintiff JASON M RUND
ctp@lnbyb.com

Carmela Pagay on behalf of Trustee Jason M Rund (TR)
ctp@lnbyb.com

Ambrish B Patel on behalf of Creditor Ally Bank Lease Trust - Assignor to Vehicle Asset Universal Leasing Trust (a.k.a.
"VAULT TRUST", or "V.A.U.L. Trust", or "VAULT", or "V.A.U.L.T."), c/o AIS Port
apatelEI@americaninfosource.com

Leonard Pena on behalf of Interested Party Robert Girardi
lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com

Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

Matthew D. Resnik on behalf of Interested Party Courtesy NEF
matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.

                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                                   F 9013-3.1
           Case 2:20-bk-21020-BR                        Doc 96 Filed 02/09/21 Entered 02/09/21 20:45:05                                                         Desc
                                                         Main Document    Page 7 of 7

 In re:                                                                                                                           CHAPTER 7
          Girardi Keese
                                                                                                                Debtor(s).        CASE NUMBER 20-bk-21022 BR


com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Jason M Rund (TR)
trustee@srlawyers.com, jrund@ecf.axosfs.com

Gary A Starre on behalf of Interested Party Gary A Starre
gastarre@gmail.com, mmoonniiee@gmail.com

Richard P Steelman, Jr on behalf of Plaintiff JASON M RUND
rps@lnbyb.com, john@lnbyb.com

Philip E Strok on behalf of Interested Party Courtesy NEF
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

Timothy J Yoo on behalf of Plaintiff JASON M RUND
tjy@lnbyb.com

Timothy J Yoo on behalf of Trustee Jason M Rund (TR)
tjy@lnbyb.com

               Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 2/9/2021      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012

                                                                                                       Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on       , I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.


                                                                                                       Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
2/9/2021                     JULIE SOMA                                                                   /S/ JULIE SOMA
Date                         Printed Name                                                                 Signature


                           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                                    F 9013-3.1
